Citation Nr: 0032700	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-16 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disorder as a 
result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran performed creditable active duty service from 
December 1942 to February 1943.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of a claimant's burden to submit a 
well grounded claim.  As these procedures could not have been 
followed by the RO at the time of the above referenced rating 
decision, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In December 1998, the Board remanded this claim to the RO for 
further development, which included determining whether the 
veteran's name is on a list of participants in mustard gas 
testing/training.  It appears that efforts to obtain the 
essential information in this case have been undertaken, and 
it was ultimately determined that the veteran's name did not 
appear on the list.  However, when the supplemental statement 
of the case was issued in July 2000, it was found that the 
evidence failed to show that the veteran was exposed to 
mustard gas in service and that there was no competent 
medical evidence linking a current lung disorder to the 
veteran's service.  The claim was denied on the basis that it 
was not well grounded. 

There are several matters which need to be resolved with 
respect to this claim.  The first involves one of the 
directives in the remand with regard to mustard gas exposure.  
In the remand, the Board requested that if it is determined 
that the veteran was not amongst those who received full body 
exposure to nitrogen or sulfur mustard agent in service, then 
he should be informed of the need to provide competent 
evidence linking his disability to a verified exposure event.  
While efforts to verify the veteran's exposure were 
undertaken, a review of the claims file shows that he was not 
specifically informed of the evidence he needed to provide.  

The second matter involves an examination.  A review of the 
claims folder indicates that the veteran has not been 
afforded a VA examination to determine whether or not any of 
his current lung conditions are associated with mustard gas 
exposure, or any other aspect of his service.  Therefore, 
under the new law the evidence of record is insufficient to 
decide the issue of service connection with any certainty and 
since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the new 
law, a veteran is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Therefore, additional development is in order.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)

Furthermore, the RO should obtain from the veteran, the names 
and addresses of all medical care providers who have treated 
him for lung conditions since his separation from service.  
(The prior remand limited the request for records to the 
period since April 1997.)  The records should be secured and 
associated with the claims folder.  Under Section 3 of the 
Veterans Claims Assistance Act of 2000, (to be codified at 38 
U.S.C. § 5103A(b)), VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  With regard to records from 
a Federal department or agency, however, the new law requires 
that "efforts to obtain those records shall continue until 
they are obtained unless it is reasonably certain that the 
records do not exist or that further efforts to obtain them 
would be futile."  (emphasis added).  Therefore, if efforts 
to obtain VA or other government agency records are 
unsuccessul the RO must secure written evidence from records 
custodians to the effect that further efforts would be 
futile, and provide appropriate notice to the appellant in 
accordance with the new law to be codified at 38 U.S.C. § 
5103A(b)(2).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for lung 
conditions since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  This includes, if 
applicable, securing signed written 
statements from record custodians that 
the desired records are not available.   
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and etiology of any 
current lung conditions.  It is 
imperative that the examiner review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  All 
examiners must offer an opinion whether 
the appellant has a lung condition, and 
if so, whether it is at least as likely 
as not that the disability is related to 
the veteran's period of military service 
between December 1942 and February 1943.  
The opinion must be supported by a 
thorough rationale.  The examination 
reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim on 
the merits.  If any benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
supplemental statement of the case.  The veteran and 
representative should then be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


